Title: Is this legal? Issuing tickets for driving through a town you are not a resident of.
Question:
Answer #1: Yes, cities can make rules preventing non resident traffic from "shortcutting" through. This is already very common for trucks, with signs preventing trucks from going into a residential area unless delivering to a home there.Answer #2: Cities make rules on traffic flow all the time.  And "local traffic only" zones have been around as long as I've been alive.  As have gated communities

I don't see a particular legal issue here.  Answer #3: Thanks to the responses so far. 

Still seems like a fucked up way to go about it, rather than just talking with google/waze. Not sure what you're supposed to do if you're invited by someone to go to their house or get coffee in the town or something.